Citation Nr: 0701786	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-00 249	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of status-post discectomy at L5-S1, rated as 20 
percent disabling from June 30, 2002.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 24, 1994, to 
June 29, 2002; he had five months and 20 days of active 
military service prior to that.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO granted service connection 
for status-post discectomy L5-S1 and assigned an initial 20 
percent evaluation, effective June 30, 2002.  The veteran 
currently resides under the jurisdiction of the RO in St. 
Louis, Missouri.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently before the Board was placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the rating issue 
on appeal as set forth above.  


FINDINGS OF FACT

The veteran's lumbosacral spine disability is evidenced by 
range of motion that is essentially normal, with flare-ups 
three to four times per year, no neurologic manifestations, 
and has caused no loss of time at work or school over the 
most recent year documented.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status-
post discectomy at L5-S1 have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
approximately February 2002, and in November 2005 and June 
2006.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured in the process of 
previous remands and RO actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection and reevaluation 
for his spine injury, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The veteran was 
specifically requested to provide any evidence or information 
he had pertaining to his claim.  The RO also provided two 
statements of the case (SOCs) and three SSOCs reporting the 
results of its reviews, and the text of the relevant portions 
of the VA regulations.  The veteran was apprised of the 
criteria for assigning disability ratings or for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also apprised of the 
changes in the criteria for evaluating disabilities of the 
spine.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records, and 
secured multiple examinations in furtherance of his claim.  
VA has no duty to inform or assist that was unmet.

II.  Background

The veteran injured his back in service, which resulted in 
degenerative disc disease (DDD) at L5-S1.  He had a 
discectomy to relieve pain while still in service, in 
November 2001.  He was service connected for the disability, 
rated as 20 percent disabling from June 30, 2002, the day 
following his discharge from active duty.  He contends that 
this disability should be rated higher than 20 percent 
disabling.  

The veteran has received five physical examinations during 
the course of this claim and appeal.  An April 2002 (pre-
discharge) fee-based examination reported that the veteran 
complained of constant back pain that was sometimes 
"horrible."  He complained that any type of back movement 
resulted in pain, and that, as a result, he had problems 
whenever he tried to lift, dig, or play sports.  Medications 
provided only partial relief.  On examination, the examiner 
found that the veteran's posture and gait were normal.  
Examination of the lumbar spine revealed painful motion, 
which was said to be minimal, apparently referring to minimal 
pain rather than minimal range of motion because the veteran 
could flex to 95 degrees (normal), extend to 30 degrees 
(normal), and bend to the right to 30 degrees and to the left 
to 40 degrees (both normal) with minor pain at the 
demonstrated limits.  

An October 2003 VA spine examination reported that the 
veteran complained of a general stiffness to the back, and 
that he used a cane secondary to back pain about twice a 
week.  Lifting objects heavier than 40 pounds resulted in 
having to "pay for it the next day."  The veteran denied 
any problems with walking, but avoided activities such as 
sports and running.  On examination, the veteran complained 
of some tenderness, but there was no radiation of pain on 
stimulation of the sciatic nerve notch.  Reflexes to the 
lower extremities were intact, and no postural abnormality 
was noted.  Range of motion testing showed forward flexion to 
55 degrees, backward extension to 20 degrees, and lateral 
flexion was 20 degrees to the left and 15 degrees to the 
right.  The veteran did five repetitions of flexion and 
extension with no change noted in range of motion; he 
complained of increased pain on the third attempt.  The 
examiner noted that x-ray examination earlier in the year 
reported no abnormality.  

Another spine examination was provided in April 2005.  The 
veteran complained of predominantly midline lower back pain 
that may radiate a little bit more to the right side than the 
left.  He also complained of predominantly left sided, but 
sometimes bilateral, leg pain that went along the posterior 
side down to, but generally not distal to, the knee.  The 
veteran reported that his days generally began with him 
feeling reasonably well, but that back pain increased 
throughout the day, with his feeling largely incapacitated by 
mid-day.  He reported that his back pain had resulted in 
several emergency room visits, particularly in the preceding 
six months.  On examination, the veteran's forward flexion 
was reported in terms of the veteran being able to touch his 
toes while keeping his legs straight; extension was to 10 
degrees, and lateral bending was to 10 degrees.  

The veteran was afforded a VA peripheral nerves examination a 
few days later, also in April 2005.  The veteran reported 
that pain and numbness in the left leg had improved 
significantly after his November 2001 spine operation.  He 
reported no problems with the leg until a few months before 
this examination, at which time he began to have intermittent 
pain going into his legs with strenuous activity.  He stated 
that he had not had any significant problems attending 
school, and denied any numbness, tingling, or urinary 
problems.  On motor examination there was no upper extremity 
drift, and his strength was 5/5 in both upper and lower 
extremities, and was symmetrical bilaterally.  Sensory 
examination was intact to touch and pinprick.  Deep tendon 
reflexes were 2-plus in both upper extremities, as well as at 
knees and ankles, and were symmetrical bilaterally.  Gait was 
normal, and the veteran could tendon walk, and walk on his 
tiptoes and heels.  The examiner concluded that, while the 
veteran may be having intermittent radiculopathy, there did 
not appear to be any clinical evidence to suggest nerve root 
compression.  

Because the April 2005 spine examination did not measure 
ranges of motion by means of a goniometer and did not report 
all ranges of motion in degrees, and because the examiner did 
not take into consideration the provisions of VA regulations 
concerning lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; weakened 
movement, excess fatigability, and incoordination; and the 
effects of the disability on the veteran's ordinary activity, 
the Board remanded in October 2005 for another examination.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As a result of the Board's remand, the veteran was most 
recently examined in August 2006.  The veteran reported 
essentially no change in his symptoms over the preceding 
year.  He stated that he was able to manage his activities, 
and that he ceased activities if his back began to hurt.  The 
veteran reported that about three or four times per year he 
may notice pain that radiates into the left leg to an area 
just at or below the left knee.  He reported that during 
these episodes of flare-up he lay down, and felt better 
within a day.  Activity level during these flare-ups was 
decreased because of the increased pain and increased 
limitation of movement.  He suggested that his range of 
motion was decreased during these periods of flare-ups, 
resulting in a functional loss.  The examiner noted, however, 
that the veteran did not indicate that he had lost any time 
from his work or school activities in the last year.  The 
veteran reported that, on some days, long periods of being on 
his feet and walking increased his pain by the end of the 
day.  The veteran reported that he did not use a cane, but 
that he did wear a brace during some activities, such as 
fishing.  The veteran did not describe any problems with 
activities of daily living such as dressing or care of his 
own personal hygiene.  The veteran stated that he did not 
have any increased pain with lifting, but repetitive 
activities, such as bending, did tend to increase the pain.

On examination, it was noted that the veteran's stature was 
erect, that there was no scoliosis or loss of lumbar 
lordosis, and no lumbar muscle spasm.  Range of motion 
testing of the spine revealed 90 degrees of flexion, 20 
degrees of extension, 20 degrees of lateral bend bilaterally, 
and 30 degrees of rotation bilaterally, all without pain.  
There was no tenderness found on the lumbar spine or 
buttocks.  Deep tendon reflexes of both knees were equal at 
2/4.  Right ankle reflex was slightly decreased to 1/4, 
compared to the left, which was 2/4.  There were no 
pathologic reflexes.  Strength of anterior tibial, extensor 
hallucis longus was 5/5 bilaterally.  Straight leg raising 
was "completely normal," and there was full and 
unrestricted range of motion of both hips with no pain; the 
veteran was able to sit up from a supine to sitting position 
without pain and without assistance.    

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's claim as 
a claim for a higher evaluation of an original award, 
effective from the date of award of service connection.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the Statement of the Case 
(SOC) and supplemental statements of the case (SSOCs) issued 
in the course of this appeal.

The first of these regulatory changes, effective September 
23, 2002, involve only changes to the rating of 
intervertebral disc syndrome (IVDS), rating this disability 
based on the occurrence of incapacitating episodes.  The 
second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  

Because both sets of changes became effective during the 
pendency of the appeal, the Board will consider all 
applicable criteria as it analyzes whether a higher rating is 
warranted at any point since June 30, 2002.

A.  Pre-September 2002 Criteria

The veteran's spine disability has been rated as IVDS.  Under 
the old, pre-September 23, 2002, rating criteria, a 20 
percent rating is for application when there is moderate IVDS 
as evidenced by recurring attacks.  A 40 percent rating is 
for application when there is severe IVDS as evidenced by 
recurring attacks with intermittent relief.  A 60 percent 
rating is for application when there is pronounced IVDS 
evidenced by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Evaluating the veteran's spine disability utilizing the old 
criteria for IVDS, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the currently assigned 20 percent.  The higher, 
40 percent, rating is not warranted because that rating is 
for application when there are recurring attacks with 
intermittent relief.  The use of the phrase "intermittent 
relief" suggests that the attacks are so long or frequent 
that relief is only intermittently experienced rather than 
regularly experienced.  The veteran has not experienced such 
attacks.

Here, the veteran's pre-discharge examination revealed normal 
range of motion with only minimal pain.  The October 2003 VA 
spine examination reported that the veteran complained of a 
general stiffness to the back, and that he used a cane 
secondary to back pain about twice a week.  However, the 
veteran could routinely lift objects up to 40 pounds before 
he suffered adverse results.  While he avoided rigorous 
activities, he denied any problems with walking.  Range of 
motion testing showed some decrease from previous and later 
testing, but the veteran did five repetitions of flexion and 
extension with no change noted in range of motion, with 
complaint of increased pain on the third attempt.  

In the course of his April 2005 examination, the veteran 
complained of predominantly midline lower back pain with 
sometimes bilateral, leg pain.  The veteran could touch his 
toes while keeping his legs straight.  The August 2006 
examiner reported that the veteran stated that he was able to 
manage his activities, and that he quit activities if his 
back begins to hurt.  While the veteran reported flare-ups 
about three or four times per year, with decreased activity 
level during these flare-ups, the examiner noted that the 
veteran did not indicate that he had lost any time from his 
work or school activities in the last year.  The veteran 
reported that, on some days (but not always), long periods of 
being on his feet and walking increases his pain by the end 
of the day.  He did not describe any problems with activities 
of daily living such as dressing or care of his own personal 
hygiene.  The veteran stated that he did not have any 
increased pain with lifting, but repetitive activities, such 
as bending, did tend to increase the pain.

Thus, it is clear from what the veteran has told his 
examiners that his spine disability does not represent 
continuing adverse impact on his activities, with only 
intermittent relief, as is required for award of a 40 percent 
evaluation under the old rating criteria for IVDS.  

B.  September 2002 Criteria

Under the rating criteria that became effective September 23, 
2002, IVDS is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the September 2002 
rating criteria, a 20 percent rating is for application when 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A 40 percent rating is for application when there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Under these September 2002 rating criteria, an incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVDS that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  Id. at Note (1).  When evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes; 
neurologic disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note (3).

There is no evidence or claim of incapacitating episodes as 
defined by the newer criteria for rating IVDS.  Without 
evidence of incapacitating episodes having a total duration 
of at least four weeks, the Board finds that an increased, 40 
percent, award is not warranted under the new criteria based 
on incapacitating episodes.  Moreover, while, as noted, 
chronic orthopedic and neurologic manifestations may be 
evaluated separately, the Board notes that there is no 
evidence of significant neurological disability.  When the 
veteran was evaluated for neurologic manifestations in April 
2005, strength was 5/5 in both upper and lower extremities, 
and was symmetrical bilaterally.  Sensory examination was 
intact to touch and pinprick.  Deep tendon reflexes were 2-
plus in both upper extremities, as well as at knees and 
ankles, and were symmetrical bilaterally.  The examiner 
concluded that, while the veteran may be having intermittent 
radiculopathy, there did not appear to be any clinical 
evidence to suggest nerve root compression.  Moreover, none 
of the other examinations indicate any neurological 
impairment.  In sum, there is no indication of positive 
manifestations of chronic neurologic impairment.  A higher 
rating therefore is not available for the veteran's back 
disability utilizing the rating criteria that were effective 
September 23, 2002.  38 C.F.R. § 4.71a (2003).

C.  September 2003 Criteria

Under the most recent change, IVDS, which was changed from 
Diagnostic Code 5293 to Diagnostic Code 5243, may be rated 
either under the new General Rating Formula for Diseases and 
Injuries of the Spine, or based incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a (2006).  

Under the new General Rating Formula, a 20 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  The criteria for 
rating IVDS based on incapacitating episodes, effective 
September 26, 2003, remain essentially unchanged from the 
previous criteria.  

The Board finds that a higher rating is not warranted under 
the current rating criteria.  Again, absent evidence of 
incapacitating episodes having a total duration of at least 
four weeks, a higher, 40 percent, award is not warranted 
under the current criteria based on incapacitating episodes.  
A higher, 40 percent, rating utilizing the new General Rating 
Formula would require a showing that the veteran's 
thoracolumbar spine was limited in flexion to 30 degrees or 
less, with or without pain, or that there was favorable 
ankylosis of the entire thoracolumbar spine, neither of which 
is shown by the evidence of record.  Additionally, as noted 
above, the veteran does not experience chronic neurologic 
impairment for which a rating may be assigned separate from 
any rating for orthopedic manifestations.  

In sum, the evidence of record shows that, for the entire 
period since the June 30, 2002, effective date, a disability 
rating higher than the currently awarded 20 percent is not 
warranted under any of the three sets of criteria for rating 
IVDS, and the claim is therefor denied.  

It is undisputed that the disability has an adverse effect on 
the veteran's life, although there is no evidence that it has 
had an adverse effect on his employment.  However, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a higher initial evaluation for status-post 
discectomy at L5-S1, rated as 20 percent disabling from June 
30, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


